DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
The drawings were received on 2/2/2022.  These drawings are accepted.
The objections over the Drawings presented in the Office Action mailed have been withdrawn based on the amendment filed 11/2/2021.
The rejections under 35 U.S.C. 103 presented in the Office Action mailed 11/2/2021 have been withdrawn based on the Remarks filed with the amendment filed 2/2/2022.

Reasons for Allowance
Claims 1-12 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest a motor vehicle headlamp comprising a shielding screen for shielding incident solar radiation and arranged between a lighting unit having at least one light source and a projection optics, said shielding screen having a light outlet aperture for light radiated by the lighting unit to the front, light emitted by the lighting unit is projected into traffic space as a light image by means of the projection optics, and the shielding screen is located outside the focal plane of the projection optics, and on a border of the light outlet aperture of the shielding screen, in at least a portion thereof, deflective structures are formed and configured to deflect scattered light emanating from the lighting unit and undesirable in the light image, as specifically called for in the claimed combinations.
The closest prior art, Mouri et al. (US 2019/0070997) does not explicitly disclose the shielding screen is shielding incident solar radiation, and does not disclose the shielding screen is located outside the focal plane of the projection optics, as argued by the applicant in the Remarks filed 2/2/2022 and agreed upon by the examiner, and as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Mouri et al. reference in the manner required by the claims to teach at least shielding screen is located outside the focal plane of the projection optics.
The closest prior art, Sekiguchi (US 2013/0250600) does not disclose the shielding screen is located outside the focal plane of the projection optics, and on a border of the light outlet aperture of the shielding screen, in at least a portion thereof, deflective structures are formed and configured to deflect scattered light emanating from the lighting unit and undesirable in the light image, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Sekiguchi reference in the manner required by the claims to teach at least the shielding screen is located outside the focal plane of the projection optics.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN KRYUKOVA/Examiner, Art Unit 2875